Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The disclosure is objected to because of the following informalities: In paragraph 0001 on page 1 of the specification (Cross-Reference to Related Applications), the phrase “The present application is a continuation and claims priority to a U.S. patent application Serial No. 14/805,057, filed July 21, 2015” should be changed to:
-- The present application is a continuation and claims priority to U.S. Patent application Serial No.  16/800,958, filed on February 25, 2020 (now abandoned), which is a continuation of U.S. Patent application no. 16/175,100, filed October 30, 2018 (now abandoned), which is a continuation of U.S. patent application Serial No. 15/875,660, filed January 19, 2018 (now abandoned), which is a continuation of application serial no. 15/334,110, filed October 25, 2016 (now abandoned), which is a continuation of application Serial No. 14/805,057, filed July 21, 2015 (now abandoned)—
so as to include the parent applications 16/800,958, 16/175,100, 15/875,660 and 15/334,110 in the “Cross-Reference to Related Applications” and to update the status of all of the parent applications.  
Appropriate correction is required.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
On line 1 of claim 1, the phrase “the condition” lacks antecedent basis.  See this same problem on line 1 of claim 9 and line 1 of claim 13. On lines 5-6 of claim 1, the phrase “the second of the induction coils or antennae” lacks antecedent basis. See this same problem on lines 6-7 of claim 9. On line 7 of claim 1, the phrase "the phase shift" lacks antecedent basis.  See this same problem on line 8 of claim 9, and on line 2 of claim 14.  Claim 1 is indefinite since it is not clear how the phase shift is used to determine the condition of the bulk tissue sample since there is no indication of what the "condition" being determined is or of how the phase shift serves to determine or distinguish between different "conditions".  In other words, does a phase shift in one particular direction serve to indicate one certain condition while a phase shift in the opposite direction serves to indicate another condition?  See this same problem in claims 9 and 14.  
On line 4 of claim 3 the word “disease” is indefinite and vague since it is not clear what is encompassed by this phrase.  Are any and all diseases known to man able to be detected using the method recited in claim 1? See this same problem on line 5 of claim 11 and line 4 of claim 17. 
On line 1 of claim 5, the phrase “the frequency” lacks antecedent basis.  See this same problem on line 1 of claim 6. 
On line 2 of claim 7, the word --or-- should be inserted before the word "extravasation" in order to make proper sense.  Also, on line 3 of claim 7, the phrase “the spectrum of frequency” lacks antecedent basis.  See this same problem on lines 2-3 of claim 8.
On line 5 of claim 17, the phrase “the pair of induction coils or antennae” lacks antecedent basis.
	On line 2 of claim 19, the phrase “the range” lacks antecedent basis.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-16 and 24 of copending Application No. 17/185,776 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method and an apparatus for determining the condition of a tissue sample by positioning a tissue sample between a first induction coil and a second induction coil, passing an alternating current through the first induction coil, measuring the alternating current produced in the second induction coil, and determining a phase shift of the alternating current between the first and second induction coils in order to determine the condition of the tissue sample.  Both sets of claims also recite that the first and second induction coils do not contact the tissue, and recite that the tissue can be one of a brain tissue, lung tissue, heart tissue, muscle tissue, skin tissue, kidney tissue, cornea tissue, liver tissue, abdomen tissue, head tissue, leg tissue, arm tissue, pelvis tissue, chest tissue or trunk tissue.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 15-27 of U.S. Patent No. 7,638,341 (submitted in the IDS filed on April 27, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method and apparatus for analyzing a tissue sample for a condition such as edema, ischemia, bleeding, dehydration, water accumulation, extravasation and disease comprising a first induction coil or antenna, a second induction coil or antenna, an alternating current power supply connected to the first induction coil or antenna for generating a plurality of currents or voltages, and a measurement system connected to the second induction coil or antenna, wherein the measurement system is configured to measure a phase shift of alternating currents or voltages between the first induction coil or antenna and the second induction coil or antenna, wherein the phase shift is caused by the presence of a tissue sample located between the first and second induction coils or antenna.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,910,374 (submitted in the IDS filed on April 27, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method and an apparatus for analyzing a tissue sample for a condition such as edema, ischemia, bleeding, dehydration, water accumulation, extravasation and disease comprising a first induction coil, a second induction coil, an alternating current power supply connected to the first induction coil to generate a plurality of alternating currents, and a measurement system connected to the second induction coil, wherein the measurement system is configured to measure a phase shift of alternating currents between the first induction coil and the second induction coil, wherein the phase shift is caused by the presence of a tissue sample located between the first and second induction coils.
Claims 1-4, 9-14, 17-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,101,421 (submitted in the IDS filed on April 27, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method and apparatus for analyzing a tissue sample for a condition such as edema, ischemia, bleeding, dehydration, water accumulation, extravasation and disease comprising  a first antenna, a second antenna, a voltage power supply connected to the first antenna for generating a plurality of voltages, and a measurement system connected to the second antenna, wherein the measurement system is configured to measure a phase shift of alternating voltages between the first antenna and the second antenna, wherein the phase shift is caused by the presence of a tissue sample located between the first and second antenna. 
Claims 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-14 of U.S. Patent No. 8,361,391 (submitted in the IDS filed on April 27, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite an apparatus for analyzing the condition of a tissue sample that comprises a first antenna, a second antenna, and a measuring system connected to the second antenna that is configured for measuring a phase shift of a plurality of voltages between the first and second antennas when a tissue sample is located between the first and second antennas, wherein the condition of the tissue being analyzed is one of edema, ischemia, bleeding, dehydration, water accumulation in the tissue sample, extravasation and disease.  The claims of U.S. Patent 8,361,391 fail to recite an alternating current power supply connected to the first antenna that is configured for generating a spectrum of voltages in the first antenna.  However, it would have been obvious to one of ordinary skill in the art to realize that some type of power supply for generating a spectrum of voltages in the first antenna must be included in the apparatus recited in the claims of U.S. 8,361,391 since the plurality of voltages measured between the first and second antenna in the apparatus of U.S. 8,361,391 have to originate from type of power supply.  
Claims 1-6 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-13, and 16-23 and 26 of U.S. Patent No. 8,633,033 (submitted in the IDS filed on April 27, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method and an apparatus for analyzing a tissue sample for a condition such as edema, ischemia, bleeding, dehydration, water accumulation, extravasation and disease comprising a first induction coil or antenna, a second induction coil or antenna, an alternating current power supply connected to the first induction coil or antenna for generating a plurality of currents or voltages, and a measurement system connected to the second induction coil or antenna, wherein the measurement system is configured to measure a phase shift of alternating currents or voltages between the first induction coil or antenna and the second induction coil or antenna, wherein the phase shift is caused by the presence of a tissue sample located between the first and second induction coils or antenna.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-7, 9-11 and 13-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lin et al (article from the Proceedings of the IEEE, vol. 70, no. 5, May 1982, pages 523-524, submitted in the IDS filed on April 27, 2022).
Lin et al teach of a method and apparatus for determining a condition in a simulated tissue sample.  In particular, the method serves to determine cerebral edema and water accumulation in a tissue. The method comprises the steps of positioning a simulated tissue sample between a pair of induction coils or antennae, passing a spectrum of voltage or current in the microwave range through the first antenna, measuring a spectrum of voltage or current in the second antenna, and relating the phase change or shift in the voltage or current between the first and second antennae to variable amounts of excess water in the tissue. The instrumentation comprises a source of microwave power, a directional coupler, the first and second antennae, and an amplitude-phase detector.  The microwave voltage received by the second coil is compared with a reference signal from the directional coupler, processed by the phase detector, and displayed on a recorder as a function of time. Lin et al teach that a periodic assessment of a tissue sample can be performed with this method. Therefore, the condition of a tissue sample can measured periodically over time so as to determine how the water content of the tissue changes over time.  The microwave energy applied to the first antenna is in the frequency range of 1000-3000 MHz, which falls between the ranges recited in instant claims 5-7 and 15-16.  Lin et al found that phase changes in the microwave signal correlated with the addition and subtraction of water in the tissue analyzed.  Lin et al teach that the first and second coils or antenna can be placed at a distance from the tissue sample analyzed, and therefore in this embodiment, the induction coils or antenna do not contact the tissue.  See the sections entitled “Material and Methods”, Results” and “Discussion” on page 524 of Lin et al.    
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (article from the Proceedings of the IEEE, vol. 70, no. 5, May 1982, pages 523-524, submitted in the IDS filed on April 27, 2022).  For a teaching of Lin et al, see previous paragraphs in this Office action.  
Lin et al fail to teach that an actual brain or other tissue sample is analyzed using the apparatus taught therein.  However, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the apparatus and method taught by Lin et al for determining the condition or water content of an actual brain or other tissue sample since Lin et al disclose that the method and apparatus is envisioned for the analysis of cerebral edema in an actual brain tissue sample.  
17.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al in view of Mills et al (US 2006/0264775, submitted in the IDS filed on April 27, 2022).  For a teaching of Lin et al, see previous paragraphs in this Office action.  Lin et al fail to teach that the method for analyzing a bulk tissue sample by comparing the phase shift between a spectrum of alternating voltages in first and second antennae located on either side of the tissue sample can be used to detect internal bleeding in the tissue sample.  
Mills et al teach of a noninvasive method for detecting shifts in fluids in mammalian tissue.  One embodiment of the invention noninvasively detects internal hemorrhaging or bleeding.  The internal bleeding detecting instrument uses electrical bioimpedance, measured in response to a current injected into a body, to detect the presence of internal bleeding in the body.  Electrical bio-impedance measurements use alternating current measured at either a single frequency or at multiple frequencies.  The instrument measures the general presence and extent of internal bleeding in body tissue by analyzing changes in electrical bio-impedance, which is influenced by the amount of fluid in the tissue.  The instrument can detect changes in the extent of accumulations of blood within the body tissue and outside circulatory system.  See paragraphs 0012-0014 in Mills et al.  
Based upon a combination of Lin et al and Mills et al, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the method taught by Lin et al to detect internal bleeding within a tissue sample since Mills et al disclose that shifts in fluids such as internal bleeding in a tissue can be detected by measuring electrical bio-impedance changes after injecting the tissue with alternating current, and the method disclosed by Lin et al serves to inject alternating current into a tissue sample in order to detect fluid content of the tissue sample, wherein the fluid content may include accumulations of blood within the tissue in accordance with the teaching of Mills et al.
18.	Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al in view of Othman et al (US 6,970,738, submitted in the IDS filed on April 27, 2022).  For a teaching of Lin et al, see previous paragraphs in this Office action.  Lin et al fail to teach that the apparatus for detecting cerebral edema includes a function generator and differential amplifiers.
Othman et al teach of an impedance spectrometer for measuring the complex impedance spectrum of tissue.  The spectrometer 10 comprises a multi-frequency excitation current generator 14.  The excitation signal is generated using programmable digital synthesizers 28, 30 that are programmed or controlled by a microprocessor 24 to oscillate sinusoidally at predetermined frequencies.  Therefore, the excitation current generator 14 serves as a function generator to generate alternating current with a pre-programmed frequency.  The spectrometer 10 also includes a demodulation signal generator 16, two identical amplification and demodulation circuits 18, 20, and a signal processor and/or control device 21 comprising a two-channel analog-to-digital converter 22 and a microprocessor 24 for signal processing, recording and display.  The current generator 14 is used to excite the tissue sample 12 being analyzed.  The voltage generated in the sample 12 is measured, demodulated and digitized in parallel, and the complex impedance spectrum of the sample 12 is calculated with software in the microprocessor 24.  The amplification and demodulation circuits 18, 20 each comprise differential amplifiers and demodulators.  The demodulation is performed using multipliers 32, 34 and band pass filters 36, 38.  Signals from the sample are then digitized and transmitted to the microprocessor 24 by A/D converter 22.  See Figure 1 and columns 3-4 in Othman et al.  
Based upon the combination of Lin et al and Othman et al, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to provide the apparatus taught by Lin et al for detecting cerebral edema with a function generator and differential amplifiers therein since the apparatus taught by Lin et al serves to measure a current or impedance spectrum in a tissue sample, and Othman et al teach that an apparatus that measures a current or impedance spectrum of a tissue sample commonly includes therein a function generator for generating alternating current having a frequency that changes in pre-programmed or predetermined steps and first and second differential amplifiers.  With regards to claim 19, it would have been obvious to one of ordinary skill in the art to supply an excitation signal of approximately 20mA in the range of 1 to 8.5 MHz at pre-programmed steps to the apparatus taught by Lin et al since such a signal is a result effective parameter that can be experimentally determined for optimization of a particular tissue detection method.  










19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 14, 2022